57 F.3d 1066
68 Fair Empl.Prac.Cas. (BNA) 1887
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thaddaus MUMFORD, Plaintiff-Appellant,v.CSX TRANSPORTATION, INCORPORATED, a foreign corporation,Defendant-Appellee.
No. 94-2067.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 13, 1995.

Thaddaus Mumford, Appellant Pro Se.  Thomas A. Farr, Maupin, Taylor, Ellis & Adams, P.A., Raleigh, NC, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order entered pursuant to a jury verdict against him in his retaliatory discharge action brought under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Secs. 2000e to 2000e-17 (West 1981 & Supp.1995), and 42 U.S.C. Sec. 1981 (1988).  We have reviewed the record, including the trial transcript and jury instructions, and find that Appellant has waived his right to challenge the jury instructions by failing to object at trial.  Fed.R.Civ.P. 51;  see Hafner v. Brown, 983 F.2d 570, 578 (4th Cir.1992).  Moreover, we find that the jury's verdict was supported by substantial evidence.  See Coates v. Daugherty, 973 F.2d 290, 293 (4th Cir.1992) (stating standard of review).  Further, this court will not review the jury's determinations of credibility.  See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).  Accordingly, we affirm the district court's order.  Mumford v. CSX Transportation, No. CA-93-377-3 (M.D.N.C. Nov. 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED